Detailed Action
This office action is in response to the amendment filed on 02/28/2022.

Status of Claims
Claim 27 has been cancelled. 
Claims 1-26 and 28-33 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 10, 21, 23, and 28-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US Publication No.  2019/0239218, hereinafter referred as Wang).
	Regarding Claims 1, 23 and 31, Wang discloses that the UE is configured to receive and process a radio signal with the antenna, comprising a first frequency band comprising a first signal (A WTRU [UE] receive a downlink signal [first signal] via a second carrier [first frequency band]; see Figure 5 Carrier-2 DL.), 
the first signal comprising a plurality of time division duplex, TDD-frames (The second carrier is an unpaired downlink carrier in a TDD system for receiving the downlink signal [first signal]; see Figure 5 Carrier-2 DL & ¶ 0003.);  
wherein the UE is configured to evaluate reception of downlink data contained in the first signal to acquire evaluation data (A feedback information [evaluation data] for the unpaired DL carrier(s) is reported via a physical control channel on a first carrier; see ¶ 0053. Its inherent that an evaluation of the downlink data take place in order to obtain the feedback information.);  
wherein the UE is configured to transmit the evaluation data in a second frequency band outside the first frequency band (The WRTU sends the feedback information of the second carrier via the first carrier physical feedback region; see Figure 5 Carrier-1.). 

	Regarding Claim 2, Wang disclose that each TDD-frame comprises a plurality of subframes, wherein a subframe usable by the receiver of the plurality of subframes is an uplink-only subframe or a downlink-only subframe (The second carrier is an unpaired downlink carrier in a TDD system for receiving the downlink signal [first signal]; see Figure 5 Carrier-2 & ¶ 0003. The second carrier is activated in downlink only for the WRTU; see Figure 5 Carrier-2). 

	Regarding Claim 4, Wang discloses that the second frequency band comprises a 
second signal, the second signal comprising a plurality of TDD-frames (The second carrier is an unpaired downlink carrier in a TDD system for receiving the downlink signal [first signal]; see Figure 5 Carrier-2 & ¶ 0003.).

	Regarding Claim 10, Wang discloses that the receiver is configured to comprise a positive acknowledgement indicating an error-free reception of the downlink data into the evaluation data or to comprise, into the evaluation data, a negative acknowledgement indicating a request for retransmission of the downlink data (The feedback information [evaluation data] for the unpaired DL carrier(s) is reported via a physical control channel on a first carrier; see ¶ 0053.  The feedback information includes positive acknowledgement/negative acknowledgement (ACK/NACK) feedback; see ¶ 0049.).

Regarding Claims 21, 30, and 32, Wang discloses that the UE is configured to receive and process a radio signal, the radios ignal comprising a first frequency band comprising a first signal (A WTRU [UE] receive a downlink signal [first signal] via a second carrier [first frequency band]; see Figure 5 Carrier-2 DL.),
 the first signal comprising a plurality of time division duplex, TDD-frames (The second carrier is an unpaired downlink carrier in a TDD system for receiving the downlink signal [first signal]; see Figure 5 Carrier-2 DL & ¶ 0003.);
wherein the UE receiver is configured to transmit data in a second frequency band outside the first frequency band during a downlink-only subframe of a TDD-frame of the plurality of TDD-frames (The WRTU sends the feedback information of the second carrier via the first carrier physical feedback region; see Figure 5 Carrier-1. In addition, the second carrier is an unpaired downlink carrier in a TDD system for receiving the downlink signal [first signal]; see Figure 5 Carrier-2 & ¶ 0003. The second carrier is activated in downlink only for the WRTU; see Figure 5 Carrier-2).

 Regarding Claim 28, Wand discloses a receiver as claimed in claim 1 or a receiver (Its inherent that a WTRU includes a receiver.),
wherein the receiver is configured to receive and process a radio signal (The WTRU [UE] receive a downlink signal [first signal] via a second carrier [first frequency band]; see Figure 5 Carrier-2 DL.), 
the radio signal comprising a first frequency band comprising a first signal, the first signal comprising a plurality of time division duplex, TDD-frames (The second carrier is an unpaired downlink carrier in a TDD system for receiving the downlink signal [first signal]; see Figure 5 Carrier-2 DL & ¶ 0003.);
wherein the receiver is configured to transmit data in a second frequency band outside the first frequency band during a downlink-only subframe of a TDD-frame of the plurality of TDD-frames (The WRTU sends the feedback information of the second carrier via the first carrier physical feedback region; see Figure 5 Carrier-1.); and
a transmitter (Its inherent that a WTRU includes a transmitter.) wherein the transmitter is configured to receive and process a radio signal (A WTRU [UE] receive a downlink signal [first signal] via a second carrier [first frequency band]; see Figure 5 Carrier-2 DL.), 
the radio signal comprising a first frequency band comprising a first signal, the first signal comprising a plurality of TDD-frames (The second carrier is an unpaired downlink carrier in a TDD system for receiving the downlink signal [first signal]; see Figure 5 Carrier-2 DL & ¶ 0003.);
wherein the transmitter is configured to evaluate reception of downlink data to acquire evaluation data (A feedback information [evaluation data] for the unpaired DL carrier(s) is reported via a physical control channel on a first carrier; see ¶ 0053. Its inherent that an evaluation of the downlink data take place in order to obtain the feedback information.); 
wherein the transmitter is configured to transmit the evaluation data in a second frequency band outside the first frequency band (The WRTU sends the feedback information of the second carrier via the first carrier physical feedback region; see Figure 5 Carrier-1.).




Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 9, 11, and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication No.  2019/0239218, hereinafter referred as Wang) in view of Jiang et al. (US Publication No. 2016/0338081, hereinafter referred as Jiang).
Regarding Claim 8, Wang fails to disclose that the receiver is configured to determine a prediction value indicating a likelihood of error-free decoding of the downlink data; and to comprise a positive acknowledgement into the evaluation data when the likelihood is above a threshold value and to comprise a negative acknowledgement into the evaluation data when the likelihood is below the threshold value. However, in analogous art, Jiang discloses that the receiving device implement a predictive acknowledgment approach where an ACK/NACK [evaluation data] is generated despite any remaining code block that have not been processed; see ¶ 0048. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with a predictive acknowledgment teaching in order to improve the efficiency of processing in self-contained time division duplex (TDD) subframe; see ¶ 0002.
 
Regarding Claim 9, Wang fails to disclose that the receiver is configured to transmit the evaluation data before processing of the received download data is completed. However, in analogous art, Jiang discloses that the receiving device implement a predictive acknowledgment approach where an ACK/NACK [evaluation data] is generated despite any remaining code block that have not been processed; see ¶ 0048. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with a predictive acknowledgment teaching in order to improve the efficiency of processing in self-contained time division duplex (TDD) subframe; see ¶ 0002.


	Regarding Claim 11, Wang fails to discloses that the receiver is configured to comprise, into the evaluation data, at least one of information indicating an amount of additional redundancy for retransmission;  information indicating one of a frequency, a time, a frame or a slot within a frame for retransmission;  information relating to a channel quality determined by the receiver;  information related to a code block of the downlink data;  and a decoding probability for retransmitted data comprising the additional redundancy.  However, in analogous art, Jiang discloses that the subordinate entity may determine that each of the code blocks that the subordinate entity was able to process prior to the UL symbol in which an ACK/NACK signal needs to be transmitted has passed CRC; see ¶ 0048. In such example, the subordinate entity may transmit an ACK signal to the scheduling entity for the transmission of code blocks received in the DL-centric subframe despite any remaining code blocks that have not been processed by the subordinate entity; see ¶ 0048. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with acknowledgement mechanism a in order to improve the processing timeline of data; see ¶ 0139.  
 
	Regarding Claim 12, Wang fails to disclose that the receiver is configured to transmit the evaluation data in response to a reception of a retransmission of the downlink data However, in analogous art, Jiang discloses that If the subordinate entity 204 determines that one or more of the code blocks processed by the subordinate entity 204 has not passed CRC, the subordinate entity 204 may transmit a NACK to the scheduling entity; see ¶ 0049. Therefore, in a subsequent transmission, the scheduling entity 202 may transmit new code blocks with parity code blocks to the subordinate entity 204, where the parity code blocks may enable recovery of one or more lost code blocks in previous subframes; see ¶ 0049. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with acknowledgement mechanism a in order to improve the processing timeline of data; see ¶ 0139.  

  
	

Claims 3, 15-17, and 24-25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang and further in view of Yi et al. (US Publication No.  2018/0367285, hereinafter referred as Yi).
	Regarding Claims 3 and 24, Wang fails to disclose each TDD-frame comprises a plurality of 
subframes, wherein the receiver is configured to transmit the evaluation data during an downlink subframe in an uplink subframe of an NB-IoT frame. However, in analogous art, Yi discloses that the NB-IoT receive indication of resources for ACK/NACK [evaluation data] transmission from the network; see Figure 18 Numeral S100. The NB-IoT transmit ACK/NACK [evaluation data] to the network; see Figure 18 S110. In NB-IoT, it is expected that different resource unit definition, compared to the conventional subframe or physical resource block, in DL and UL may be used; see ¶ 0049. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with the above teaching in order to enable large number of connected devices by decreasing the radio frequency complexity.

Regarding Claim 15, Wang fails to disclose the receiver is configured to operate in accordance
with the L TE standard, wherein the second frequency band comprises an NB-lo T channel. However, in
analogous art, Yi discloses in a NB-loT, ACK/NACK transmission scheme may be different from that of
conventional 3GPP LTE; see ¶ 0006. Accordingly, an ACK/NACK transmission method in NB-loT may be required; see
¶ 0006. Further, a MTC UE may operate in further reduced UE downlink and/or uplink bandwidth of 200 kHz (i.e. 1 PRB); see ¶ 0045. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with the above teaching in order to enable large number of connected devices by decreasing the radio frequency complexity.

	Regarding Claim 16,  Wang fails to disclose the receiver is configured to receive 
evaluation data in the second frequency band responsive to a transmission of data in the first frequency band. However, in analogous art, Yi discloses in a NB-IoT, ACK/NACK transmission scheme may be different from that of conventional 3GPP LTE.  Accordingly, an ACK/NACK transmission method in NB-IoT may be required; see ¶ 0006. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with the above teaching in order to enable large number of connected devices by decreasing the radio frequency complexity.

 
	Regarding Claim 17, Wang fails to disclose the first frequency band is used for a first mobile communication standard, wherein the second frequency band is used for a second mobile communication standard. However, in analogous art, Yi discloses in a NB-IoT, ACK/NACK transmission scheme may be different from that of conventional 3GPP LTE.  Accordingly, an ACK/NACK transmission method in NB-IoT may be required; see ¶ 0006. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with the above teaching in order to enable large number of connected devices by decreasing the radio frequency complexity.

	Regarding Claim 25, Wang fails to disclose a first frequency band comprising a first signal, the first signal comprising a plurality of TDD-frames;  wherein the transmitter is configured to transmit data in a second frequency band outside the first frequency band during a downlink-only subframe of a TDD-frame of the plurality of TDD-frames. However, in analogous art, Yi discloses that the in NB-IoT, it is expected that different resource unit definition, compared to the conventional subframe or physical resource block, in DL and UL may be used; see ¶ 0049. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with the above teaching in order to enable large number of connected devices by decreasing the radio frequency complexity.
 

Claims 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication No.  2019/0239218, hereinafter referred as Wang)  in view of He et al. (US Patent Publication No.  2018/0343047, hereinafter referred as He).
	Regarding Claim 19, Wang fails to disclose that the receiver is configured to receive a control data in the first frequency band, the control data indicating a position of the evaluation data in the second signal in the time domain or in the frequency domain, wherein the receiver is configured to transmit the evaluation data at the position in the second signal. However, in analogous art, He discloses that the HARQ-ACK [evaluation data] bits for the PDSCH transmitted in shortened transmission 
time interval (xTTI) [position] within a self-contained DL HARQ-ACK window n; are mapped to UL channel that is restricted to subset of GP; see ¶ 0048. The xTTIs [position] for PUCCHs transmission in GP can be configured by higher layers [control data]; see ¶ 0049. The xTTIs [position] length configuration, for a time division duplexing (TDD) component carrier (CC) [second channel], comprising a length in time or a length in orthogonal frequency division multiplexing (OFDM) symbols; see ¶ 0057. The PUCCH is transmitted, over one xTTI, carrying the HARQ-ACK; see Figure 6 Numeral 630 ¶ 0050. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with self-contained HARQ-ACK window teaching in order to enable fast downlink (DL) HARQ-ACK feedback by means of utilizing the first available uplink (UL) xTTIs in uplink pilot time slot (UpPTS) or normal UL subframes; see 0028.

Claim 22 and 33 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication No.  2019/0239218, hereinafter referred as Wang) in view of Parkvall et al. (US 2017/0331670; hereinafter referred as Parkvall).
Regarding Claim 22, Wang fails to disclose that the data comprises a control data indicating a control of another communication partner or comprises user data of the UE. However, in analogous art, Parkvall discloses that the narrow beam pattern may be typical for user data transmission whereas other types of transmission, such as broadcasting of control information; see ¶ 13-15. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with self-contained HARQ-ACK window with beam pattern mechanism in order to generate beams for which the beamwidth can range from very wide, similar to the element pattern, to very narrow.


Regarding Claim 33, Wang fails to disclose that the second frequency band is accessed via an FDD scheme. However, in analogous art, Parkvall discloses that the NX scheduler assigns the transmission direction dynamically, both FDD and dynamic TDD; see ¶ 0240. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with self-contained HARQ-ACK window with beam pattern mechanism in order to generate beams for which the beamwidth can range from very wide, similar to the element pattern, to very narrow.



Allowable Subject Matter
Claims 5-7, 13-14, 18, 20, and 26, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Regarding Claim 1, Applicant remarks indicates that the prior art “does not teach to transmit addition data together with the evaluation data, neither control data related to a resource allocation of the first signal to indicate a position of the evaluation data or other data in the second signal in the time domain and/or in the frequency domain, nor user data.”. Examiner noted that the features upon which applicant relies (i.e.,  “addition data together with the evaluation data”, “indicate a position of the evaluation data”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding claims 15, Applicant remarks discloses that the prior art “does not teach to combine an LTE channel with an NB-loT channel, the earlier for transmitting information, the latter for providing evaluation data”. Examiner respectfully disagree. Yi discloses in a NB-loT, ACK/NACK transmission scheme may be different from that of conventional 3GPP LTE; see ¶ 0006. Accordingly, an ACK/NACK transmission method in NB-loT may be required; see ¶ 0006. Further, a MTC UE may operate in further reduced UE downlink and/or uplink bandwidth of 200 kHz (i.e. 1 PRB), referred to as a narrowband internet-of-things (NB-IoT); see ¶ 0045.

Regarding Claim 16-17, Examiner note that claims 16-17 don’t depend of claim 15. Therefore, second frequency is intrepreted as any standard.

Regarding Claim 33, Parkvall discloses that the NX scheduler assigns the transmission direction dynamically, both FDD and dynamic TDD; see ¶ 0240. Applicant indicates that the prior art “does not teach to operate, for receiving a signal in the TDD-scheme and for transmitting a signal having evaluation data for the received signal, in the FOO-scheme.”. Examiner respectfully disagree. Examiner note that the claim fails disclose the mechanics for selecting either FDD or TDD. Therefore, Examiner belive that the claim is met give that the prior art discloses the capability to dynamically assign FDD and TDD.



 
CONCLUSION
The newly found prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Rathonyi et al. (US 2017/0202054) These applications involve the use of new, simplified UEs with support for only half-duplex, one HARQ process and cross-subframe scheduling; see ¶ 0023. In order for the NB-IoT to re-use the legacy LTE (including eMTC changes) as much as possible; see ¶ 0024.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472                                                                                                                                                                                                        

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472